DETAILED ACTION
	This Office Action is in response to the Remarks filed on March 7, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (CN 111834322 A) in view of Johnson et al. (US Pub. 2007/0264564 A1).
In re claims 1 and 11, Cui et al. shows (figs. 1 and 2) a semiconductor package assembly and a method of producing the semiconducting package assembly, comprising: a carrier comprising a die attach surface and a contact pad (not labeled, but separate portion of 20) separated from the die attach surface; a semiconductor die (30) mounted on the die attach surface, the semiconductor die comprising a front side metallization (not labeled, but below ribbon 10) that faces away from the die attach surface; an interconnect clip (10) attached to the semiconductor die and the contact pad such that the interconnect clip electrically connects the front side metallization to the contact pad; and an electrically insulating encapsulant body (40) that encapsulates the semiconductor die and at least part of the interconnect clip, wherein the interconnect clip comprises a layer stack of a first metal layer (200) and a second layer (100) formed on top of the first metal layer, wherein the first metal layer comprises a different metal as the second metal layer, and wherein the first metal layer faces the front side metallization. Cui et al. shows all of the elements of the claims except the interconnect being a ribbon which is connected to the semiconductor die and the contact pad. However, the element of a ribbon is not patentably distinguishable over the cited since it is well known in the art to use wires, ribbons, or clips to conduct electricity in an electrical device. However, Johnson et al. discloses [0006] that a conductor for an electrical device may be one of a tab, a wire, a metal strip (clip), a metal ribbon, etc. These elements are equivalent and suitable materials for providing an electrical conductor in a semiconductor device. The metal ribbon of Johnson having the multilayer structure of the clip disclose in Cui would have the benefits of a multilayer structure. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to modify the semiconductor device of Cui by using a ribbon because Johnson teaches that such an element is an equivalent and suitable for use as an electrical conductor. 
	In re claims 2-10 and 12-20, Cui et al. and Johnson et al. discloses the remaining elements of the claims throughout the disclosure.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered. It is agreed that the Cui discloses an interconnect clip which differs from the applicant’s claimed ribbon. However, the arguments are moot because there is a new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kitani et al. (CN 101388375 A), Voss et al.(WO 8903166 A1), Terrill et al. (US Pub. 2017/0162403 A1), and Liles et al. (US Pub. 2015/0097290 A1) also disclose various elements of the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815